Citation Nr: 0504605	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-19 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, including as secondary to Agent Orange 
(AO)/herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel




INTRODUCTION

The veteran had active military service from June 1965 to 
December 1969.  He died in March 2001.  The appellant is the 
veteran's surviving spouse.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  In March 2002 the RO 
denied service connection for the cause of the veteran's 
death, claimed as a result of exposure to herbicides. 

In March 2004, the Board remanded this case to the RO for 
further development and adjudicative action.  

In September 2004 the RO affirmed the determination 
previously entered.

The case was recently returned to the Board for appellate 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

In March 2004, the RO issued a VCAA notice letter to the 
appellant in connection with issue discussed herein.

Regarding the claimed residuals of exposure to AO, there is 
ample evidence warranting additional development to comply 
with the holding in Stegall v. West, 11 Vet. App. 268 (1998).  
For example, the appellant's May 2004 VA Forms 21-4142 was 
sufficient authorization to contact Dr. N., a treating 
physician who had apparently advised the appellant of a 
probable nexus between AO exposure and the development of the 
veteran's leukemia, and ask him to provide a statement 
including the medical basis for that opinion.  

She also provided a telephone contact for Dr. Z. who she 
indicated also opined in support of such an association, 
which is also sufficient authorization for further 
development.  It would appear that further development would 
not be futile in such circumstances since the opinions 
attributed to each physician would not likely be a part of 
the clinical record that appears complete.  The 
representative in January 2005 persuasively urges further 
assistance.

In addition, an examination/opinion is necessary for an 
informed determination since the appellant relates the fatal 
leukemia to an event (herbicide exposure) during military 
service.  The veteran's presence in Vietnam during the 
Vietnam era is confirmed and his exposure may be presumed 
under current legislation directed to such claims.  

According to the supplemental information VA published with 
the regulations implementing the VCAA, VA would consider any 
number of events, including exposures to environmental 
hazards as an event in service that could have led to the 
claimed disability for which the veteran seeks compensation.  
In addition, it was explained that neither Congress nor VA in 
its proposed rule, required either competent evidence or 
medical evidence of such an association (to an event in 
service) as a prerequisite to a VA examination or medical 
opinion.  See 66 Fed. Reg. 45620, 45622, 45627 (Aug. 29 
2001).  See also Charles v. Principi, 16 Vet. App. 370 
(2002).  

The medical nexus between AO/herbicide exposure and the 
development of acute lymphocytic leukemia is clearly not 
undisputed in this case, the reported opinions supporting 
such a relationship notwithstanding.  See 68 Fed. Reg. 14567-
14570 (Mar. 26, 2003), 68 Fed. Reg. 59540-59542 (Oct. 16, 
2003), and Mariano v. Principi, 17 Vet. App. 305 (2003).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).


2.  The VBA AMC should contact Dr. N. and 
Dr. Z. directly at the addresses the 
appellant provided in May 2004 and 
request that each provide a statement to 
support their opinions, as related by the 
appellant, of a relationship between the 
veteran's exposure to AO/herbicides in 
Vietnam and the development of the fatal 
acute lymphocytic leukemia.  They should 
be asked to provide the rationale 
supporting for any nexus opinion or 
statement.  Such statements/opinions 
should be expressed in terms of the 
likelihood, for example as likely as not, 
of a relationship between the development 
of the fatal leukemia and the veteran's 
exposure to AO/herbicides.

3.  If the VBA AMC is unable to obtain 
any of the relevant information sought, 
it shall notify the appellant that it has 
been unable to obtain such information by 
identifying the specific information not 
obtained, explaining the efforts used to 
obtain that information, and describing 
any further action to be taken with 
respect to the claim.  VCAA, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (codified at 38 U.S.C. 
§ 5103A(b)(2)).

4.  The VBA AMC should arrange for a 
review of the medical file opinion by an 
appropriate VA medical specialist or on a 
contract/fee basis if necessary for the 
purpose of ascertaining whether acute 
lymphocytic leukemia is due to service to 
include as secondary to AO/herbicide 
exposure.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the medical review of the record.  The 
examiner must annotate the medical review 
report that the claims file was in fact 
made available for review in conjunction 
with the review.  It is requested that 
the medical specialist address the 
following medical issues:

Is it at least as likely as not that 
acute lymphocytic leukemia is due to 
service to include as secondary to 
AO/herbicide exposure, or if preexisting 
service, was aggravated thereby?

Any opinions expressed by the medical 
specialist must be accompanied by a 
complete rationale.

5.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested medical 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the VBA AMC should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for the cause of the 
veteran's death, including as secondary 
to AO/herbicide exposure.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the claim currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until she is notified 
by the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

